Warner, J.
The Court had jurisdiction to hear and determine the cause of action, as made by the record in this ease.'
There was no error in the Court below in allowing the plaintiff’s declaration to be amended, so as to charge the defendant with a knowledge of the unsoundness of the slave at the timé of the sale.
The evidence in regard to the soundness of the slave at the time of sale was conflicting, and. according to the repeated rulings of this Court, it will not control the discretion of the Court below, in- refusing to grant a new trial, when there is evidence to sustain the verdict.
Let the judgment of the Court below be affirmed.